Plaintiff, appellee, owned 'an automobile which he used in the practice of his profession as a physician. When the car was not in use by plaintiff, his wife had free use of it for her convenience and pleasure, and, on the occasion in question, after plaintiff, in company with his wife, had driven to his place of business down town, the wife, alone, was driving the car back home when it came into collision with an electric street car operated by defendants as receivers. Plaintiff's wife was returning the car to her home with the purpose, at a later hour, of using it to call upon a relative who was sick at a point some distance away. Plaintiff sued for damage done to his automobile, alleging, to state the case briefly, that defendants' employés in charge of the street car had so negligently managed the same that the collision was caused and plaintiff's automobile wrecked. There was also a count for wanton or willful injury. The defense proceeded in short by consent as under pleas of the general issue, and, as against the charge of simple negligence, the contributory negligence of plaintiff's wife in driving the automobile. Verdict and judgment went for plaintiff. Defendants appeal.
The trial court in effect instructed the jury that, if plaintiff's wife was using the automobile for her own pleasure or purpose, and was not about plaintiff's business, she was not his servant, agent, or employé, and her contributory negligence was not imputable to him, and could not defeat his recovery; actionable negligence on the part of defendants' motorman being proved. Defendants reserved the question for review.
It is suggested on behalf of appellee that this case is determined by the decision in Parker v. Wilson, 179 Ala. 361,60 So. 150, 43 L.R.A. (N.S.) 87. Appellants, on the other hand, ask the court to adopt the "family purpose" doctrine, and thus, in effect, to overrule Parker v. Wilson. There are cases in which it is held that, where the head of a family keeps an automobile for the use and pleasure of his family — and we suppose that, among people of moderate means at least, most automobiles are so intended and kept — the owner is liable for negligence in its operation. The author of "The Law Applied to Motor Vehicles," Babbitt (3d Ed.) § 1178, observes that "this doctrine has strong reasons of convenience and public policy to recommend it, but no basis whatever in the law of agency" — as we held in Parker v. Wilson — "and according to the great weight of authority in this country the owner is not liable on evidence merely that the owner permitted his minor son to operate his car for his own pleasure as it is held that this does not show that the son was the agent of the father acting in the scope of his employment." *Page 397 
Like considerations apply, of course, in the case of other members of the owner's family. The cases so holding, including Gardiner v. Soloman, 200 Ala. 115, 75 So. 621, L.R.A. 1917F, 380, Armstrong v. Sellers, 182 Ala. 582, 62 So. 28, Powers v. Williamson, 189 Ala. 600, 66 So. 585, are collected in the footnote. In the text our case of Parker v. Wilson, supra, Arkin v. Page, 287 Ill. 420, 123 N.E. 30, 5 A.L.R. 216, Van Blaricom v. Dodgson, 220 N.Y. 111, 115 N.E. 443, L.R.A. 1917F, 363, Blair v. Broadwater, 121 Va. 301,93 S.E. 632, L.R.A. 1918A, 1011, Pratt v. Cloutier, 119 Me. 203,110 A. 353, 10 A.L.R. 1434, and Hays v. Hogan, 273 Mo. 1,200 S.W. 286, L.R.A. 1918C, 715, Ann. Cas. 1918D, 1127, are commented upon as furnishing correct statements of doctrine. Many cases to the same effect are noted on page 1130 of Ann. Cas. 1918E (Hays v. Hogan, supra). In Erlick v. Heis, 193 Ala. 669,69 So. 530, and Hudgens v. Boles, 208 Ala. 67,93 So. 694, the authority of Parker v. Wilson was conceded.
So now, without indulging an unnecessary restatement of the law, we are satisfied to stand by that case. It results that, on the case presented by this record, plaintiff was not answerable for the contributory negligence of his wife as his servant, agent, or employé. The relation between plaintiff and his wife was that of bailor and bailee. As bailor plaintiff was entitled to maintain his action for any negligent injury done by defendant, a third person, to the subject of the bailment; but he was not liable to defendant for his bailee's negligence, the subject of bailment not being under the control of his own servant, agent, or employé. Defendants' recourse, if any under the facts, for the bailee's negligence was against the bailee. 6 C. J. pp. 1149-1151. The liability of the owner in such case must rest upon his negligence combined with that of the driver — his own negligence in intrusting his machine to an incompetent driver and the negligence of the driver in its operation (Parker v. Wilson, supra; Gardiner v. Soloman, supra; Beville v. Taylor, 202 Ala. 305, 80 So. 370), but in this case there was no contention that plaintiff had intrusted his machine to an incompetent driver. The trial court followed, in effect, the stated theory of the law in its instructions to the jury and as well in its refusal of special charges requested by defendant. And the same reason justifies the action of the court in refusing to defendants the charge which we have marked 2 in the margin of the transcript.
Nor did the court err in refusing defendants' request to charge that there could be no finding for plaintiff on the second count of the complaint, the wanton or willful count, or in refusing the charge we have marked 3 in the margin. These rulings of the court may be justified on the ground that the uncontradicted evidence showed that the actual damage to plaintiff's automobile and the expense to which plaintiff was put in hiring a necessary substitute during a reasonable time in which to have repairs made equaled at least the amount of damages assessed, and this, probably, is the better ground on which to deny error in this connection. However, assuming the propriety of assessing damages for wanton or willful injury in a case like this, that is, that the measure of damages may be augmented by reason of this element in defendants' conduct, there was evidence from which the jury were authorized to infer wanton or willful injury, that is, there was evidence that defendants' street car approached the crossing at which plaintiff's car was damaged at a high and dangerous rate of speed, and that, instead of making an effort to stop the car when he observed the presence and danger of plaintiff's car, defendants' motorman increased the speed of his car. His notion in doing this, according to his testimony, was that he hoped to outrun the danger — pass the crossing before plaintiff's car got on the track — and it may be that, had we been on the jury, we would have accepted this theory of his action as most probable. Still, it cannot be said that the jury were clearly wrong in their conclusion to the contrary or that the court committed error in overruling defendants' motion so far as predicated upon this ground. Other grounds of the motion insisted upon in argument have been noticed.
The judgment should in our opinion be affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER, and MILLER, JJ., concur.